DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         ARTURO AZALDEGUI,
                             Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D20-80

                               [April 2, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin S. Fein, Judge;
L.T. Case No. 15-44CF10A.

   Arturo Azaldegui, Florida City, pro se.

   No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.